      UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                       No. 20-3419

     Commonwealth of Pennsylvania, et al v. United States Postmaster Gener, et al

                              (E.D. Pa. No.: 2-20-cv-04096)


                                         ORDER

      In accordance with the motion by the appellants in the above-captioned case, the
matter is hereby dismissed pursuant to Fed. R. App. P. 42(b), without cost to either party.
A certified copy of this order is issued in lieu of a formal mandate.



For the Court,

s/ Patricia S. Dodszuweit             A True Copy:

Clerk

Dated: January 20, 2021              Patricia S. Dodszuweit, Clerk
                                     Certified Order Issued in Lieu of Mandate
ARR/cc:
McKaye L. Neumeister, Esq.
Mark B. Stern, Esq.
Aimee D. Thomson.
